Citation Nr: 0837081	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-35 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for atherosclerosis, to 
include as manifested by myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel

INTRODUCTION

The veteran is retired from military service after having 
been on active duty from June 1972 to June 2002, and from 
July 2002 to November 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in St. Petersburg, Florida (RO).  The 
veteran had a hearing before the Board in July 2008 and the 
transcript is of record.


FINDINGS OF FACT

1.  The veteran's service treatment records do not show a 
diagnosis of atherosclerosis, but do show a long documented 
history of elevated cholesterol, and ultimately of 
hyperlipidemia.

2.  The veteran is currently diagnosed with atherosclerosis, 
and experienced a myocardial infarction in 2006.

3.  The evidence of record relates the veteran's 
atherosclerosis to his military service.


CONCLUSION OF LAW

Atherosclerosis was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent regulations concerning VA's duties to notify and 
assist were recently amended, and VA has issued regulations 
implementing these amendments.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Without 
deciding whether VA's duties to notify and to assist have 
been satisfied in the present case, the Board concludes that 
it may proceed with adjudication of the veteran's appeal.  
This is so because the Board is taking action favorable to 
the veteran by granting the issue on appeal. As such, this 
decision poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service treatment records reflect evidence of 
abnormally high cholesterol as early as April 1986, 16 years 
prior to separation from his first period of active military 
service in June 2002, and a diagnosis of hyperlipidemia as 
early as April 1992.  Additional service treatment records 
dated through the end of that period of service, to include 
periodic examinations dated in April 1995 and January 1998, 
as well as laboratory results dated in April 2002, showed 
abnormally high cholesterol readings and instructions for 
diet and lifestyle adjustments to counteract same.  
Postservice private and VA treatment records show that the 
veteran continued to be treated for hyperlipidemia, and 
sustained a myocardial infarction in May 2006, requiring 
angioplasty and implantation of a cardiac stent.

Three objective medical statements of record provide a 
medical opinion between the veteran's atherosclerosis and his 
military service.  Based on these opinions, when considered 
within the context of the evidence of record, the Board finds 
that service connection is warranted for atherosclerosis.  

The first opinion of record, a September 2006 opinion from 
one of the veteran's military physicians, concluded that 
based on the elevated cholesterol noted in his service 
treatment records, the veteran was at high risk for 
atherosclerosis.  Additionally, the military physician 
indicated that even though it was not diagnosed until after 
the veteran's service separation in 2002, based on the slow 
progression of the disease, it was highly probable that the 
atherosclerosis was asymptomatically present and untreated 
for many of the latter years of his military service.  

Similarly, a September 2007 private opinion concluded that 
the veteran's atherosclerosis caused his May 2006 myocardial 
infarction, and that atherosclerosis was a "very slow 
progressing disease that is usually undetectable until 
symptoms appear."  Moreover, and perhaps more critically, 
the private physician indicated that the veteran had few or 
no other risk factors (e.g. tobacco use, hypertension) for 
atherosclerosis besides his hyperlipidemia.  Thus, the 
hyperlipidemia was "the strongest risk factor in development 
of his disease that, based on his military medical records, 
more likely than not occurred during the time he served on 
active duty."  The private physician also indicated that it 
was highly probable that, given the veteran's degree of 
arterial blockage at the time of his May 2006 myocardial 
infarction, the atherosclerosis had likely been present since 
at least 1991, if not earlier.  Therefore, based on the 
severity of the arterial blockage, and the absence of other 
risk factors, it was almost certain that the atherosclerosis 
was caused by the hyperlipidemia.

A December 2006 VA opinion did state that the examiner would 
have to resort to speculation in order to conclude that the 
veteran's atherosclerosis was related to the hyperlipidemia 
first diagnosed in service, because hyperlipidemia is only a 
risk factor for coronary artery disease, not a cause.  
However, the Board notes that a speculative opinion is 
essentially non-evidence, and thus cannot be afforded more 
than minimal probative weight.  See 38 C.F.R. § 3.102 (2007); 
see also Perman v. Brown, 5 Vet. App. 237, 241 (1993) 
(finding that an opinion that did not provide a yes or no 
opinion constituted non-evidence in support of service 
connection).  Moreover, the examiner's opinion is considered 
less probative in light of the September 2007 private medical 
opinion which did consider all the other risk factors for 
coronary artery disease, and found that the veteran's 
hyperlipidemia was one of the few risk factors present in his 
particular case, and the most influential.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993) (the probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
credibility and weight to be attached to such opinions are 
within the province of the Board as adjudicators).  

Ultimately, the evidence of record tends to show that the 
veteran's hyperlipidemia, which is clearly documented in the 
medical evidence of record dated during the veteran's 
military service, was the cause of the currently diagnosed 
atherosclerosis that caused the 2006 myocardial infarction.  
Moreover, the opinions which link the atherosclerosis to the 
veteran's military service are based both in the clinical 
evidence of record, and are rooted in a full understanding of 
the veteran's medical history to include other risk factors 
for the claimed disorder.  For these reasons, service 
connection for atherosclerosis is warranted.


ORDER

Service connection for atherosclerosis is granted, subject to 
the applicable regulations concerning the payment of monetary 
benefits.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


